Citation Nr: 0414062	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  02-15 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an effective date prior to March 30, 2001, 
for the award of service connection for a bilateral hearing 
loss disability. 

2.  Entitlement to an effective date prior to March 30, 2001, 
for the award of service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in February 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  For good cause shown, namely the 
veteran's advanced age, his motion for advancement on the 
docket was granted.  See 38 U.S.C.A. § 7107(a) (West 2002); 
38 C.F.R. § 20.900(c) (2003).

The Board notes that in his May 2004 Brief, the veteran's 
representative raises a claim of entitlement to separate 10 
percent ratings for each ear for the veteran's service-
connected tinnitus.  This matter is referred to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the effective date claims decided herein.

2.  Neither formal nor informal claims of entitlement to 
service connection for a bilateral hearing loss disability 
and tinnitus were received prior to March 30, 2001.


CONCLUSIONS OF LAW

1.  The requirements for an effective date prior to March 30, 
2001 for the grant of service connection for a bilateral 
hearing loss disability have not been met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2003).  

2.  The requirements for an effective date prior to March 30, 
2001 for the grant of service connection for tinnitus have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.1, 3.155, 3.400 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)), redefined VA's obligations with respect to its duties 
to notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  The Court cited to four requirements under 
38 U.S.C.A. § 5103(b), 38 C.F.R. § 3.159(b) and Quartuccio, 
supra: (1) notice of the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
notice of the information and evidence that VA will seek to 
provide; (3) notice of the information and evidence the 
claimant is expected to provide; and (4) a request to the 
claimant to provide VA with all relevant evidence and 
argument pertinent to the claim at issue.  Id. at 422.  

The Board observes that the veteran filed his claim for 
service connection for a bilateral hearing loss disability in 
March 2001, after the enactment of the VCAA.  The RO's 
initial decision granting service connection for a bilateral 
hearing loss disability with an evaluation of 20 percent, and 
tinnitus, (based on VA examination findings) with an 
evaluation of 10 percent, was issued in February 2002.  Thus, 
the initial decision as to service connection was favorable 
and made only after the veteran had already been provided 
notice of the VCAA provisions in September 2001, consistent 
with the timing mandated by Pelegrini.  

In the September 2001 letter, the RO informed the veteran of 
the evidence to be considered in connection with a service 
connection claim.  The RO explained that VA was required to 
make reasonable efforts to assist the veteran in obtaining 
such evidence, including medical records, employment records, 
and records from federal agencies, but that ultimately, it 
was the veteran's responsibility to ensure the RO's receipt 
of all pertinent information.  The RO requested the veteran 
to identify all outstanding evidence that needed to be 
secured, or to obtain the evidence on his own initiative and 
send it to the RO.  The RO indicated that it would provide 
the veteran a medical examination or secure a medical opinion 
if it thought that such an examination or opinion was 
necessary to make a decision in the case.  Additionally, the 
RO specifically advised the veteran that that evidence of a 
current disability and a nexus between such and service was 
necessary.  The RO noted that verification of the veteran's 
military service, his service medical records, and medical 
evidence the veteran submitted from Citizens Memorial 
Healthcare had been obtained.  The above demonstrates that 
each of the elements necessary for an adequate VCAA notice 
were provided to the veteran in connection with his service 
connection claim.

After the February 2002 rating decision, the veteran filed a 
notice of disagreement with respect to the assigned effective 
dates for the service connection grants.  VA's Office of the 
General Counsel has considered the question of whether VA 
must notify a claimant via a VCAA letter of the information 
and evidence necessary to substantiate an issue first raised 
in a notice of disagreement submitted in response to VA's 
notice of its decision on a claim for which VA has already 
notified the claimant of the information and evidence 
necessary to substantiate the claim.  General Counsel held as 
follows:

Under 38 U.S.C. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the 
"agency of original jurisdiction" must take 
development or review action it deems proper under 
applicable regulations and issue a statement of the 
case if the action does not resolve the disagreement 
either by grant of the benefits sought or withdrawal of 
the notice of disagreement.  If, in response to notice 
of its decision on a claim for which VA has already 
given the section 5103 notice, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement 
of the case if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice 
of the information and evidence necessary to 
substantiate the newly raised issue.  

See VAOPGCPREC 8-2003 (December 22, 2003).  This General 
Counsel opinion is binding on the Board.  38 U.S.C.A. § 
7104(c) (West 2002); 38 C.F.R. § 14.507 (2003).  

The Board finds that, in the veteran's case, further notice 
is not required with regard to the veteran's claims of 
entitlement to earlier effective dates for the grants of 
service connection discussed herein because documents issued 
to the veteran have already provided appropriate notice 
sufficient to enable him to prepare and present argument 
directly pertinent to this appeal.  In particular, the 
statement of the case issued in September 2002 notified the 
veteran of the evidence considered, the legal criteria relied 
on to determine the appropriate effective dates to be 
assigned, and the reasons and bases for the denial of his 
claims.  Specifically, the RO stated that the effective date 
of March 30, 2001, for both a bilateral hearing loss 
disability and for tinnitus, was assigned because that was 
the date the veteran's claim was first received by VA and 
because there was no evidence of record of any earlier claim, 
formal or otherwise, for those benefits.  Additionally, the 
statement of the case referenced the relevant laws and 
regulations, including 38 C.F.R. § 3.400(b)(2) pertaining to 
effective dates for service connection.  The veteran's 
arguments on appeal rely on evidence and information already 
in the claims file.  In essence he argues that an earlier 
effective date is warranted because he had the service-
connected disabilities prior to the date of receipt of his 
claim even if he did not apply for benefits based on such 
until later.  The veteran does not argue that he in fact 
filed an earlier claim for benefits.  As previously noted, in 
the September 2002 statement of the case, the RO clearly 
advised the veteran that VA regulations do not, in fact, 
allow for an effective date prior to March 30, 2001, the date 
of receipt of the veteran's claim for service connection.

Under the circumstances of this case, where the veteran's 
arguments are based on evidence acknowledged to already be in 
the claims file, and/or based on his interpretation of 
governing law as opposed to any disagreement with the facts, 
the Board finds that additional notice or development would 
serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  And, 
since the RO has provided the veteran with all required 
notice relevant to the legal basis for the denial of his 
claims, and has afforded him the appropriate time in which to 
respond, the Board finds that there is no prejudice in 
proceeding with the claims at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993); cf. Sutton v. Brown, 
9 Vet. App. 553, 567 (1996).  As such, the Board will proceed 
to address the merits of the effective date claims.

II.  Factual Background

In February 1950, the RO received the veteran's initial 
application for VA compensation benefits based specifically 
on a claim of entitlement to dental benefits.  The veteran 
made no mention of any other disabilities at that time, to 
include hearing loss, tinnitus or other ear problems.  

VA received no further communication relating to VA 
compensation benefits or any disabling conditions from the 
veteran until approximately 50 years later.  On March 30, 
2001, the RO received the veteran's Application for 
Compensation, on which he claimed entitlement to service 
connection for bilateral hearing loss.  In connection with 
this claim, the veteran was afforded a VA examination in 
January 2002.  The VA examiner indicated that the veteran had 
both a bilateral hearing loss disability as well as bilateral 
constant tinnitus.  There is no medical evidence of hearing 
loss of tinnitus prior to March 2001.  

In a February 2002 rating decision, the RO granted service 
connection for a bilateral hearing loss disability, evaluated 
as 20 percent disabling, effective March 30, 2001, and for 
tinnitus, evaluated as 10 percent disabling, effective March 
30, 2001.

III.  Legal Analysis

A claim or application is a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his representative, a Member of Congress, or 
some person acting as next of friend of a claimant who is not 
sui juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).  Under VA regulations, an informal claim 
application must be written.  Rodriguez v. West, 189 F.3d 
1351, 1354 (Fed. Cir. 1999).  

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a 
grant of direct service connection will be the day following 
separation from active service, or the date entitlement arose 
if a claim is received within one year after separation from 
service.  Otherwise, the effective date is the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 U.S.C. 5110(a); 38 C.F.R. § 3.400.  Unless 
specifically provided, the effective date will be assigned on 
the basis of the facts as found.  38 C.F.R. § 3.400(a).  

When the evidence in this case is considered under the laws 
and regulations set forth above, the Board finds that March 
30, 2001, is the correct date for the grant of service 
connection for a bilateral hearing loss disability and 
tinnitus.  

The veteran alleges that he is entitled to an earlier 
effective date for his award of service connection because he 
incurred a bilateral hearing loss disability and tinnitus 
during service and manifested such disabilities prior to 
March 30, 2001.  Specifically, the veteran states that he 
began having problems with his hearing and with tinnitus in 
1949.  As such, he believes that the assigned effective date 
of his service connection grants should be 1949.  The veteran 
does not, however, argue that he specifically claimed 
entitlement to the disabilities at issue prior to March 30, 
2001.  

Although the Board does not dispute that the veteran may, in 
fact, have experienced hearing loss and tinnitus shortly 
after discharge from service and continually thereafter, such 
argument is insufficient to establish that the veteran is 
entitled to an earlier effective date under governing laws 
and regulations.  The effective date of an award of service 
connection is assigned not based on the date the veteran 
claims the disabilities appeared and not based on the date of 
the earliest medical evidence demonstrating the existence of 
such disabilities and a causal connection to service; rather, 
the effective date is assigned based on consideration of the 
date that the application upon which service connection was 
eventually awarded was received by VA.  See LaLonde v. West, 
12 Vet. App. 377, 382-383 (1999).  

In this case no formal or information application identifying 
hearing loss or tinnitus was received by VA within one year 
of the veteran's discharge from service or at any time prior 
to March 30, 2001.  As set out above, the veteran made no 
mention of hearing loss or tinnitus in his 1950 application 
for dental benefits and there is no medical evidence even 
suggesting the existence of such disabilities until a 
March 2001 medical record, received March 30, 2001.  The 
first written documentation in which the veteran raised a 
claim of entitlement to service connection for a bilateral 
hearing loss disability was also received by the RO on March 
30, 2001.  The veteran never filed a written claim specific 
to tinnitus, rather the January 2002 VA examiner identified 
such disability and related it to service.  Therefore, the 
record does not contain any earlier document indicating the 
veteran's intent to file a claim specific to a bilateral 
hearing loss or tinnitus.  In light of such, the Board 
concludes that the preponderance of the evidence is against 
the claim and that there is no basis for assignment of an 
effective date prior to March 30, 2001, for the awards of 
service connection for a bilateral hearing loss disability 
and tinnitus.


ORDER

An effective date prior to March 30, 2001, for the award of 
service connection for a bilateral hearing loss disability is 
denied.  

An effective date prior to March 30, 2001, for the award of 
service connection for tinnitus is denied.   



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



